Exhibit 10.22

Picture 2 [pacd20191231ex1022a12af001.jpg]

Pacific Drilling

11700 Katy Freeway / Suite 175

Houston / Texas / 77079

ph / + 1(713) 334-6662 fax / +1(713) 583-5777

web / www.pacificdrilling.com

March 26, 2019

 

Johannes Boots

1940 Fountain View Drive #510

Houston, Texas 77057

Re: Separation Agreement

Dear John:

This letter agreement ("Letter Agreement") sets forth the understanding between
you and Pacific Drilling S.A. (the "Company") regarding your separation from the
Company. Capitalized terms not otherwise defined herein have the meaning set
forth in the Severance and Change in Control Agreement, dated June 1, 2016, and
as thereafter amended on December 15, 2016, and on October 29, 2018, by and
between you and Pacific Drilling Manpower, Inc. (your "Severance Agreement").

1.            Termination of Employment; Separation from Positions

Your employment with the Company will terminate on the earliest to occur of (a)
the date determined by the Company, which date is on or after the date of this
Letter Agreement, (b) the date you voluntarily resign or die, or (c) December
31, 2019 (as applicable, the "Termination Date"). Effective as of the
Termination Date, your employment is terminated from all positions that you hold
(as director, officer, manager, member or otherwise) in the Company and any of
the Company's subsidiaries, affiliates, joint ventures and other related
entities, including as the Chief Financial Officer of the Company.  You agree to
execute any documents reasonably required to effectuate the foregoing.

2.            Retention Award

As a separate inducement to continue in the employ of the Company, the Company
will grant you, effective on the date you execute this Letter Agreement,
provided you execute and return this Letter Agreement by close of business on
March 26, 2019, an award of restricted stock units under the Company’s 2018
Omnibus Stock Incentive Plan representing the right to receive up to 54,550
shares of the Company’s share capital (the “Retention Award”). The Retention
Award will vest on December 31, 2019, although a portion of the Retention Award
(as set forth in the Restricted Stock Unit Agreement evidencing the Retention
Award (the “RSU Agreement”) may vest earlier if your employment is terminated in
accordance with Paragraphs 1(a) or 1(b), provided the conditions of Paragraph 4
herein and those set forth in the RSU Agreement are satisfied.  By signing this
Letter Agreement, notwithstanding the language of the Severance Agreement, you
acknowledge that your rights to the Retention Award will be limited, and
potentially forfeited, if you terminate your employment voluntarily in
accordance with Paragraph 1(b). This Letter Agreement will operate as an
amendment to Section

 

 

 







Page 2

March 26, 2019

3.1(c) of the Severance Agreement with respect to the Retention Award.

3.           Separation Payments

In connection with the termination of your employment with the Company, and in
consideration of your obligations and agreements set forth in this Letter
Agreement, you will be entitled to the following payments and benefits (in each
case, less applicable tax withholdings):

(a)      The Company will pay you, promptly after the date the release in
Paragraph 4 below becomes effective (the "Release Effective Date"), which based
on the terms of this Letter Agreement will be prior to March 15, 2020, a cash
lump payment equal to the sum of one times (i) your current annual base salary
($450,000) and (ii) a bonus (the “Bonus”) equal to $450,000 multiplied by a
fraction (but in no event greater than 1) the numerator of which is the number
of calendar days in 2019 prior to and including the Termination Date and the
denominator of which is 365.  The Bonus shall be in lieu of the Termination
Bonus due under the Severance Agreement.

(b)      The Company will pay you, promptly after the Release Effective Date, a
cash lump sum of $20,970.96, which is equal to the sum of 12 months of company
contributions for group life, long-term disability and health insurance
benefits.

(c)      Pursuant to and in accordance with the terms of the Notice of Key
Employee Incentive Plan Cash Award (the “KEIP Award”) dated August 24, 2018,
following ratification of the 2019 revenue performance target achievements, if
and to the extent achieved, the Company will promptly pay you a pro-rated
portion of the final installment of your KEIP Award based on time served, as
calculated in the notice and at the times set forth in the notice.

(d)      Pursuant to and in accordance with the terms of each of the Notice of
Long Term Incentive Cash Award dated January 1, 2017 and the Notice of Long Term
Incentive Cash Award dated June 2, 2016 (your “LTI Awards”), following
certification of the achievement of the applicable targets, if and to the extent
achieved, the Company will pay you a pro-rated portion of the unvested
installments under the LTI Awards based on time served, as calculated in each
notice and at the times set forth in each notice.

(e)      Pursuant to and in accordance with the terms of the retention bonus
letter agreement dated February 9, 2017, the Company shall pay you, promptly
after the Termination Date, the second and final tranche of the retention bonus
($71,250) to the extent such amount remains unpaid as of the Termination Date.

(f)      The Company will pay you, promptly after the Termination Date, a cash
lump sum equal to (i) your base salary accrued through the Termination Date and
(ii) any earned but unused vacation pay, in each case to the extent not
previously paid.

(g)      The Company will pay you, promptly after submission of appropriate
expense documentation, reimbursement for any travel or business expenses through
the Termination Date.

(h)      The Company will continue to provide health and wellness benefits,
including access to the Employee Assistance Program, through the end of the
month of the Termination Date. You may elect to continue your health benefits
beyond this date through COBRA by paying the required contribution. Pay Flex
(888-678-7835) will notify you of your rights and elections.

(i)      If earned under the terms of the RSU Agreement, all or a portion of the
Retention Award will accelerate and pay out on the Release Effective Date.

 









Page 3

March 26, 2019

(j)      The Company will pay for the United States and Luxembourg tax
preparation services for the 2018 tax year, using the Company’s preferred tax
preparation service provider.

4.           Release

Notwithstanding any provision hereof to the contrary, you shall not be entitled
to the payments and benefits under Paragraphs 3(a), (b), (c) and (i) above
hereof unless you (or your estate if you are deceased) (a) execute and deliver
to the Company (without subsequent revocation) a waiver and release in the form
provided by the Company (the “Release”) within the time-frame specified in the
Release, and (b) comply with the covenants referenced in Paragraph 5(a) below.
If you validly revoke any part of the Release, the Company will have no
obligation to provide the separation payments in Paragraphs 3(a), (b), (c) and
(i) above, and you waive your rights to receive such payments.  The Company
shall provide you with a form of the Release within five (5) days after the
Termination Date.

5.           Restrictive Covenants

(a)        Ongoing Obligations. You agree and acknowledge that, except as noted
in the next sentence, your obligations under the nondisclosure, noncompetition,
nonsolicitation and assistance with claims provisions contained in Section 7 of
the Pacific Drilling Severance Plan (the “Severance Plan”) and Article 5 and
Article 6, Section 6.13 of your Severance Agreement will continue to apply after
the Termination Date for the period of time specified in such provisions.
Notwithstanding the restrictions in Section 5.2(a) of the Severance Agreement,
the Company hereby agrees that during the six-month period following the
Termination Date, you may accept employment with any Person engaged in any
business in competition with the Business within the Prohibited Territories,
provided you are not employed as the chief financial officer of such
Person.  Additionally, you and the Company agree and acknowledge your respective
obligations under the mutual nondisparagement provision contained in Article 6,
Section 6.12 of the Severance Agreement.  You affirm that such provisions are
not unduly burdensome to you and are reasonably necessary to protect the
legitimate interests of the Company.

(b)        Whistleblower Policy.  You understand and agree that nothing in this
Letter Agreement or the Severance Plan limits or interferes with your right,
without notice to or authorization from the Company, to file a charge or
complaint with the Equal Employment Opportunity Commission, the National Labor
Relations Board, the Occupational Safety and Health Administration, the U.S.
Securities and Exchange Commission, the Financial Industry Regulatory Authority,
or any other self-regulatory organization or any other federal, state or local
governmental agency or commission (each a "Governmental Agency"), or to testify,
assist  or participate in any investigation, hearing or proceeding conducted by
a Governmental Agency.  In the event you file a charge or complaint with a
Government Agency, or  a Government Agency asserts a claim on your behalf, you
agree that your release of Claims  in this Letter Agreement shall nevertheless
bar your right (if any) to any monetary or other recovery (including
reinstatement), except that you do not waive: (1) your right to receive an award
from the Securities and Exchange Commission pursuant to Section 21F of the
Securities Exchange Act of 1934 and (2) any other right where waiver is
expressly prohibited by law.

6.           Other Terms

(a)        Breach.  You agree and acknowledge that should you violate any term
of this Letter Agreement, the amount of damages that the Company would suffer as
a result of such violation would be difficult to ascertain and money damages
will not afford the Company an adequate remedy. You further agree and
acknowledge that in the event of your material breach of any material term of
this Letter Agreement, the Company's obligation to provide you with any payments
pursuant to Paragraphs 3(a),  (b), (c), and (i) of this Letter Agreement will
immediately cease, and the Company will be entitled









Page 4

March 26, 2019

 

to recover monetary damages and obtain all other relief provided by law or
equity, including, but not limited to, injunctive relief.

(b)        No Representations and Nondisclosure. You acknowledge that you have
not relied on any representations or statements not set forth in this Letter
Agreement. Except to the extent publicly disclosed by the Comapny or its
representatives, you will not disclose the contents or substance of this Letter
Agreement to anyone except your immediate family, your financial advisors or
accountants and any tax, legal or other counsel that you have consulted
regarding the meaning or effect hereof, and you will instruct each of the
foregoing not to disclose the same; provided, that you may disclose the contents
or substance of this Letter Agreement to the extent required by law or by any
court, arbitrator, or administrative or  governmental body or to the extent
appropriate in connection with any dispute over this  Letter Agreement or
otherwise involving you and the Company. Any such disclosure by any member of
your immediate family, your financial advisors or accountants or any of your
tax, legal or other counsel will be regarded as a breach of this Paragraph 6(b)
by you, and you will be fully responsible for any such breach.

(c)        Non-admission. Nothing contained in this Letter Agreement will be
deemed or construed as an admission of wrongdoing or liability on the part of
the Company or any of the other Released Parties or by you.

(d)        Entire Understanding. Except for the references to other agreements
and plans set forth in this Letter Agreement, including Paragraphs 2 through 5,
this Letter Agreement sets forth the entire agreement between you and the
Company regarding your termination of employment and other service relationships
with the Company, and supersedes any other severance, separation and employment
agreements between you and the Company.

(e)        Governing Law.  This Letter Agreement will be governed by and
construed in accordance with the laws of the State of Texas without regard to
principles of conflict of laws.

(f)          Severability; Counterparts. The invalidity or unenforceability of
any provision of this Letter Agreement will not affect the validity or
enforceability of any other provision.  If any provision of this Letter
Agreement is held invalid or unenforceable in part, the remaining portion of
such  provision, together with all other provisions of this Letter Agreement,
will remain valid  and enforceable and continue in full force and effect to the
fullest extent consistent with law.  This Letter Agreement may be executed in
several counterparts, each of which will be deemed an original, and such
counterpart will constitute one and the same instrument.

(g)         Section 409A of the Code.  The payments provided pursuant to this
Letter Agreement are intended to comply with Section 409A of the Internal
Revenue Code of 1986, as amended (“Section 409A”), including the short-term
deferral and separation pay exceptions thereto, and the Letter Agreement shall
be construed and administered in accordance with such intent. Provided these
exceptions to Section 409A apply as expected, neither the Company nor its
affiliates will report any amounts payable in accordance with the terms of this
Agreement or any plan or agreement referenced herein in box 12 of IRS Form W-2
using code Z.  Notwithstanding any other provision of this Letter Agreement,
payments provided under this Letter Agreement may only be made upon an event and
in a manner that complies with Section 409A or an applicable exemption. Any
payments under this Letter Agreement that may be excluded from Section 409A
either as separation pay due to an involuntary separation from service or as a
short-term deferral shall be excluded from Section 409A to the maximum extent
possible. For purposes of Section 409A, any installment payments provided under
this Letter Agreement shall each be treated as a separate payment. To the extent
required under Section 409A, any payments to be made under this Agreement in
connection with a termination of









Page 5

March 26, 2019

employment shall only be made if such termination constitutes a "separation from
service" under Section 409A. Notwithstanding the foregoing, the Company makes no
representations that the payments and benefits provided under this Letter
Agreement comply with Section 409A and in no event shall the Company be liable
for all or any portion of any taxes, penalties, interest, or other expenses that
may be incurred by you on account of non-compliance with Section 409A.

[Remainder of Page Left Intentionally Blank]

 









Page 6

March 26, 2019

 

To indicate your agreement  with the foregoing, please sign and return this
Letter Agreement to Amy Roddy, Senior Vice President Corporate Services, at
11700 Katy Freeway, Suite 175, Houston,  Texas 77079.

 

Very truly yours,

 

 

 

 

 

PACIFIC DRILLING S.A.

 

 

 

 

 

By:

 

 

Name:

Bernie G. Wolford, Jr.

 

Title:

CEO

 

 

 

 

 

 

 

 

 

 

 

 

Accepted and Agreed:

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

Johannes Boots

 

 

 

 

 

[Signature Page to Letter Agreement re Separation]

 



